Citation Nr: 0504185	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-16 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a rating decision in February 1991, which denied 
entitlement to service connection for a seizure disorder, 
involved clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to July 
1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2002 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

FINDINGS OF FACT

1.  A rating decision in February 1991 found that there was 
no diagnosis of a seizure disorder within one year of the 
veteran's separation from service.

2.  The evidence of record in February 1991 included 
diagnoses of a seizure disorder during VA hospitalization in 
September 1990 and at a VA neurological examination in 
January 1991.


CONCLUSION OF LAW

A rating decision in February 1991, which denied entitlement 
to service connection for a seizure disorder, involved CUE.  
38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations with respect to the issue of whether 
a rating decision in February 1991, which denied entitlement 
to service connection for a seizure disorder, involved clear 
and unmistakable error.

II. Legal Criteria

A. Service Connection/Compensable Rating   

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Organic disease of the nervous system may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of the veteran's 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. § 3.307, 3.309(a) (2004).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

38 C.F.R. § 4.124a, Diagnostic Codes 8910 and 8911 (1990), 
pertaining to grand mal and petit mal epilepsy, and a General 
Rating Formula for Major and Minor Epileptic Seizures 
provided that an evaluation of 10 percent was warranted for a 
confirmed diagnosis of epilepsy with a history of seizures.

B. CUE  

Previous determinations which are final and binding, 
including decisions of degree of disability, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made"; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. pp. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. pp. 310, 
313-14 (1992) (en banc).  



III. Factual Background and Analysis

A rating decision in August 1998 granted entitlement to 
service connection for a seizure disorder.  The veteran 
contends that a prior final rating decision in February 1991, 
which denied entitlement to service connection for his 
seizure disorder, involved CUE.

The basis of the February 1991 denial of direct or 
presumptive service connection for a seizure disorder was a 
finding that there was no diagnosis of a seizure disorder.  
The February 1991 rating decision contained the following 
statements: "Although the veteran did give a history [at a 
VA examination] of passing out 
in service, there are no findings of any chronic condition, 
no evidence of any seizure disorder, and no evidence of any 
permanent disease entity resulting in such seizures or 
blackouts."

However, the evidence of record in February 1991 included a 
September 1990 VA hospital summary and the report of a VA 
neurological examination in January 1991, both of which 
contained diagnoses of a seizure disorder.  (The Board notes 
that the February 1991 rating decision did not list the 
September 1990 VA hospital summary as evidence considered 
and, in fact, did not refer to that hospital summary.)

The September 1990 VA hospital summary  showed that the 
veteran was admitted for evaluation of episodes of blank-out, 
staring spells since May 1990.  The discharge diagnosis was 
seizure disorder, possibly juvenile myoclonic type.

At the VA neurological examination in January 1991, the 
diagnosis was a minor motor or a complex partial seizure 
disorder of undetermined type which was poorly controlled on 
medication.  The examiner noted that the September 1990 VA 
hospital summary referred to six seizures since May 1990 
prior to hospital admission and three seizures while on 
hospital pass.

Thus, at the time of the February 1991 rating decision, 
uncontroverted evidence showed that the veteran had a seizure 
disorder which was compensable in degree under 38 C.F.R. §§ 
4.20, 4.124a, Diagnostic Code 8911 (1990), so the veteran was 
entitled to service connection for a seizure disorder on a 
presumptive basis under 38 U.S.C.A. § 1112, 38 C.F.R. §§ 
3.307, 3.309(a).  The Board concludes that the rating 
decision in February 1991, which denied entitlement to 
service connection for a seizure disorder, involved CUE.  See 
38 C.F.R. § 3.105(a) (2004); Damrel, Russell, supra. 

ORDER

A rating decision in February 1991, which denied entitlement 
to service connection for a seizure disorder, having involved 
CUE, the appeal is granted.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


